IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 69 MM 2017
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MYRON WATSON,                             :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2017, the Application to File Petition for

Allowance of Appeal Nunc Pro Tunc is denied.